





Exhibit 10.3

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

PACIFIC GOLD CORPORATION




Secured Convertible Debenture




Issuance Date:  February 26, 2007

Original Principal Amount: $1,035,000

No. PCFG-1-1

 




FOR VALUE RECEIVED, PACIFIC GOLD CORPORATION, a Nevada corporation (the
"Company"), hereby promises to pay to the order of CORNELL CAPITAL PARTNERS,
L.P. or registered assigns (the "Holder") the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), on any Installment Date with respect to the
Installment Amount due on such Installment Date (each, as defined herein),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the Principal becomes due and payable, whether upon an
Interest Date (as defined below), any Installment Date or the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  This Secured Convertible Debenture (including all
Secured Convertible Debentures issued in exchange, transfer or replacement
hereof, this "Debenture") is one of an issue of Secured Convertible Debentures
issued pursuant to the Securities Purchase Agreement (collectively, the
"Debentures" and such other Secured Convertible Debentures, the "Other
Debentures").  Certain capitalized terms used herein are defined in Section 17.














--------------------------------------------------------------------------------

(1)

GENERAL TERMS

(a)

Payment of Principal.  On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 3.  On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest.  The "Maturity Date" shall be February 26, 2009, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined below) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure (after notice, if required) would result in an Event of Default.  Other
than as specifically permitted by this Debenture, the Company may not prepay or
redeem any portion of the outstanding Principal without the prior written
consent of the Holder.

(b)

Interest.  Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to ten percent (10%) (“Interest Rate”).  Interest shall be
calculated on the basis of a 365-day year and the actual number of days elapsed,
to the extent permitted by applicable law.  Interest hereunder shall be paid on
each Installment Date and the Maturity Date (or sooner as provided herein) to
the Holder or its assignee in whose name this Debenture is registered on the
records of the Company regarding registration and transfers of Debentures at the
option of the Company in cash, or, provided that the Equity Conditions are then
satisfied, converted into Common Stock at the Closing Bid Price on the Trading
Day immediately prior to the date paid.

(c)

Security.  The Debenture is secured by a security interest in assets of the
Company and of each of the Company's subsidiaries as evidenced by the security
agreement of even date herewith (the “Security Documents”).

(2)

EVENTS OF DEFAULT.

(a)

An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i)

the Company's failure to pay to the Holder any amount of Principal, Interest, or
other amounts no later than three Business Days after such amount is due under
this Debenture (including, without limitation, the Company's failure to pay any
redemption payments or amounts hereunder) or any other Transaction Document;





2













--------------------------------------------------------------------------------

(ii)

The Company or any subsidiary of the Company shall commence, or there shall be
commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

(iii)

The Company or any subsidiary of the Company shall default in any of its
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $500,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;

(iv)

If the Common Stock is quoted for trading or listed for trading on any the
following and it ceases to be so quoted or listed for trading and shall not
again be quoted or listed for trading on any Primary Market within five (5)
Trading Days of such delisting: (a) the American Stock Exchange, (b) New York
Stock Exchange, (c) the Nasdaq Global Select Market, (d) the Nasdaq Global
Market, (e) the Nasdaq Capital Market, or (f) the Nasdaq OTC Bulletin Board
(“OTCBB”) (each, a “Primary Market”), provided however, no Event of Default
shall be deemed to have occurred if the Company ceases to be quoted for trading
on the OTCBB and (i) the Company is current on all of its SEC filings, (ii) such
delisting was for a reason out of the direct control of the Company, and (iii)
the Common Stock is quoted for trading on the Pink Sheets;





3













--------------------------------------------------------------------------------

(v)

The Company or any subsidiary of the Company shall be a party to any Change of
Control Transaction (as defined in Section 6) unless in connection with such
Change of Control Transaction this Debenture is retired;

(vi)

The Company shall fail to file the Registration Statement with the Commission,
or, subject to the limitations on the requirements to register the Registrable
Securities (as defined in the Registration Rights Agreement defined below), the
Registration Statement shall not have been declared effective by the Commission,
in each case within thirty (30) days of the periods set forth in the
Registration Rights Agreement (“Registration Rights Agreement”) dated February
26, 2007 among the Company and each Buyer listed on Schedule I attached thereto,
or, while the Registration Statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the Registration Statement lapses for any reason (including, without limitation,
the issuance of a stop order) or is unavailable to the Holder for sale of all of
the Holder’s Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of more than thirty (30)
consecutive calendar days or for more than an aggregate of forty  (40) calendar
days in any twelve (12) month period (which need not be consecutive), provided
that in any case set forth above, no Event of Default shall be deemed to have
occurred until three (3) Business Days after the Holder provides the Company
with written notice of such breach or failure;

(vii)

the Company's (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within three (3) Business Days after
written notice of the applicable Conversion Failure is given to the Company by
any Holder or (B) notice, written or oral, to any holder of the Debentures,
including by way of public announcement, at any time, of its intention not to
comply with a request for conversion of any Debentures into shares of Common
Stock that is tendered in accordance with the provisions of the Debentures,
other than pursuant to Section 4(c);

(viii)

The Company shall fail for any reason to deliver the payment in cash pursuant to
a Buy-In (as defined herein) within three (3) Business Days after such payment
is due;

(ix)

The Company shall fail to observe or perform any other covenant, agreement or
warranty contained in, or otherwise commit any breach or default of any
provision of this Debenture (except as may be covered by Section 2(a)(i) through
2(a)(vii) hereof) or any Transaction Document (as defined in Section 16) which
is not cured within the time prescribed; provided that, with respect to any such
failure that may be cured by affirmative action taken by the Company, no Event
of Default shall have been deemed to have occurred prior to the passage of five
(5) Business Days after a Holder has given the Company written notice of such
failure and such failure has not been cured.

(x)

any Event of Default (as defined in the Other Debentures) occurs with respect to
any Other Debentures.





4













--------------------------------------------------------------------------------

(b)

During the time that any portion of this Debenture is outstanding, if any Event
of Default has occurred, the unpaid principal amount of this Debenture, together
with interest and other amounts owing in respect thereof to the date of
acceleration, shall become, at the Holder's election, immediately due and
payable in cash; provided however, the Holder may request (but shall have no
obligation to request) payment of such amounts in Common Stock of the Company.
 Furthermore, in addition to any other remedies, the Holder shall have the right
(but not the obligation) to convert any unpaid portion of this Debenture at any
time after (x) an Event of Default or (y) the Maturity Date at the lower of the
Conversion Price or the Company Conversion Price.  The Holder need not provide
and the Company hereby waives any presentment, demand, protest or other notice
of any kind (other than required notice of conversion) and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.  





5













--------------------------------------------------------------------------------

(3)

COMPANY INSTALLMENT CONVERSION OR REDEMPTION.  

(a)

General.  On each applicable Installment Date, the Company shall pay to the
Holder of this Debenture the Installment Amount due on such date by converting
such Installment Amount into shares of Common Stock of the Company, provided
that there is not then an Equity Conditions Failure, in accordance with this
Section 3 (a "Company Conversion"); provided, however, that the Company may, at
its option following notice to the Holder, redeem such Installment Amount (a
"Company Redemption") or do any combination of a Company Conversion and a
Company Redemption so long as all of the outstanding applicable Installment
Amount shall be converted and/or redeemed by the Company on the applicable
Installment Date, subject to the provisions of this Section 3.  On or prior to
the date which is the fifth (5th) Trading Day prior to each Installment Date
(each, an "Installment Notice Due Date"), the Company shall deliver written
notice (each, a "Company Installment Notice") to the Holder, which Company
Installment Notice shall (i) either (A) confirm that the applicable Installment
Amount of the Holder’s Debenture shall be converted in whole pursuant to a
Company Conversion or (B) (1) state that the Company elects to redeem, or is
required to redeem in accordance with the provisions of the Debenture, in whole
or in part, the applicable Installment Amount pursuant to a Company Redemption
and (2) specify the portion (including Interest) which the Company elects or is
required to redeem pursuant to a Company Redemption (such amount to be redeemed,
the "Company Redemption Amount") and the portion (including Interest), if any,
that the Company elects to convert pursuant to a Company Conversion (such amount
a "Company Conversion Amount") which amounts when added together, must equal the
applicable Installment Amount and (ii) if the Installment Amount is to be paid,
in whole or in part, pursuant to a Company Conversion, certify that there is not
then an Equity Conditions Failure as of the date of the Company Installment
Notice.  Each Company Installment Notice shall be irrevocable.  If the Company
does not timely deliver a Company Installment Notice in accordance with this
Section 3, then the Company shall be deemed to have delivered an irrevocable
Company Installment Notice confirming a Company Conversion and shall be deemed
to have certified that there is not then an Equity Conditions Failure in
connection with any such conversion.  The Company Conversion Amount (whether set
forth in the Company Installment Notice or by operation of this Section 3) shall
be converted in accordance with Section 3(b) and the Company Redemption Amount
shall be paid in accordance with Section 3(c).





6













--------------------------------------------------------------------------------

(b)

Mechanics of Company Conversion.  Subject to Section 3(d), if the Company
delivers a Company Installment Notice and elects, or is deemed to have elected,
in whole or in part, a Company Conversion in accordance with Section 3(a), then
the applicable Company Conversion Amount, if any, which remains outstanding as
of the applicable Installment Date shall be converted as of the applicable
Installment Date by converting on such Installment Date such Company Conversion
Amount into shares of Common Stock of the Company at the Company Conversion
Price; provided that the Equity Conditions are then satisfied (or waived in
writing by the Holder) on such Installment Date and that the Holder Pro Rata
Amount of the Installment Volume Limitation is not exceeded.  If the Equity
Conditions are not satisfied (or waived in writing by the Holder) on such
Installment Date or the Holder Pro Rata Amount of the Installment Volume
Limitation is exceeded, then at the option of the Holder designated in writing
to the Company, the Holder may require the Company to do any one or more of the
following: (i) the Company shall redeem all or any part of the unconverted
Company Conversion Amount designated by the Holder (such designated amount is
referred to as the "Unconverted Redemption Amount") and shall pay to the Holder,
within three (3) Business Days, by wire transfer of immediately available funds,
an amount in cash equal to such Unconverted Redemption Amount, and/or (ii) the
Company Conversion shall be null and void with respect to all or any part of the
unconverted Company Conversion Amount designated by the Holder and the Holder
shall be entitled to all the rights of a holder of this Debenture with respect
to such designated amount of the Company Conversion Amount; provided, however,
that the Conversion Price for such unconverted Company Conversion Amount shall
thereafter be adjusted to equal the lesser of (A) the Company Conversion Price
as in effect on the date on which the Holder voided the Company Conversion and
(B) the Company Conversion Price as in effect on the date on which the Holder
delivers a Conversion Notice relating thereto.  If the Company fails to redeem
any Unconverted Redemption Amount by the third (3rd) day following the
applicable Installment Date, then the Holder shall have all rights under this
Debenture (including, without limitation, such failure constituting an Event of
Default).  Notwithstanding anything to the contrary in this Section 3(b), but
subject to Section 4(c)(i), until the Company delivers Common Stock representing
the Company Conversion Amount to the Holder, the Company Conversion Amount may
be converted by the Holder into Common Stock pursuant to Section 4.  In the
event that the Holder elects to convert the Company Conversion Amount prior to
the applicable Installment Date as set forth in the immediately preceding
sentence, the Company Conversion Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Dates as set forth in
the applicable Conversion Notice.





7













--------------------------------------------------------------------------------

(c)

Mechanics of Company Redemption.  If the Company elects a Company Redemption in
accordance with Section 3(a), then the Company Redemption Amount, if any, which
is to be paid to the Holder on the applicable Installment Date shall be paid to
the Holder on such Installment Date, by wire transfer of immediately available
funds, in an amount in cash (the "Company Installment Redemption Price") equal
to 110% of the Principal portion of the Company Redemption Amount plus accrued
and unpaid Interest.  If the Company fails to redeem the Company Redemption
Amount on the applicable Installment Date by payment of the Company Installment
Redemption Price on such date, then at the option of the Holder designated in
writing to the Company (any such designation, "Conversion Notice" for purposes
of this Debenture), the Holder may require the Company to convert all or any
part of the Company Redemption Amount into shares of Common Stock of the Company
at the Company Conversion Price.  Conversions required by this Section 3(c)
shall be made in accordance with the provisions of Section 4(b).
 Notwithstanding anything to the contrary in this Section 3(c), but subject to
Section 4(c)(i), until the Company Installment Redemption Price (together with
any interest thereon) is paid in full, the Company Redemption Amount (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 4.  In the event the Holder elects to
convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Dates as set forth in
the applicable Conversion Notice.

(d)

Deferred Installment Amount.  Notwithstanding any provision of this Section 3 to
the contrary, the Holder may, at its option and in its sole discretion, deliver
a written notice to the Company at least two (2) days prior to any Installment
Notice Due Date electing to have the payment of all or any portion of an
Installment Amount payable on the next Installment Date deferred to the Maturity
Date.  Any amount deferred to the Maturity Date pursuant to this Section 3(d)
shall continue to accrue Interest through the Maturity Date.

(e)

Cancellation of Installment Amount.  Notwithstanding any provision of this
Section 3 to the contrary, in the event that the Volume Weighted Average Price
of the Common Stock equals or exceeds 110% of the applicable Conversion Price
for each of the five (5) consecutive Trading Days immediately preceding the
Installment Notice Due Date and no Event of Default has occurred, then the
Installment Amount payable on such Installment Date shall be deferred to the
Maturity Date.  Any amount deferred to the Maturity Date pursuant to this
Section 3(e) shall continue to accrue Interest through the Maturity Date.





8













--------------------------------------------------------------------------------

(f)

Company’s Additional Cash Redemption.  The Company at its option shall have the
right to redeem (“Optional Redemption”) a portion or all amounts outstanding
under this Debenture in addition to any Installment Amount prior to the Maturity
Date provided that as of the date of the Holder’s receipt of a Redemption Notice
(as defined herein) (i) the Closing Bid Price is less than the Conversion Price,
(ii) the Registration Statement is effective, and (iii) no Event of Default has
occurred.  The Company shall pay an amount equal to the principal amount being
redeemed plus a redemption premium (“Redemption Premium”) equal to ten percent
(10%) of the Principal amount being redeemed, and accrued Interest,
(collectively referred to as the “Company Additional Redemption Amount”).  In
order to make a redemption pursuant to this Section, the Company shall first
provide written notice to the Holder of its intention to make a redemption (the
“Redemption Notice”) setting forth the amount of Principal it desires to redeem.
 After receipt of the Redemption Notice, the Holder shall have three (3)
Business Days to elect to convert all or any portion of this Debenture, subject
to the limitations set forth in Section 4(b).  On the fourth (4th) Business Day
after the Redemption Notice, the Company shall deliver to the Holder the Company
Additional Redemption Amount with respect to the principal amount redeemed after
giving effect to conversions effected during the three (3) Business Day period.

(4)

CONVERSION OF DEBENTURE.

This Debenture shall be convertible into shares of the Company's Common Stock,
on the terms and conditions set forth in this Section 4.

(a)

Conversion Right.  Subject to the provisions of Section 4(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
4(b), at the Conversion Rate (as defined below).  The number of shares of Common
Stock issuable upon conversion of any Conversion Amount pursuant to this Section
4(a) shall be determined by dividing (x) such Conversion Amount by (y) the
Conversion Price (the "Conversion Rate").  The Company shall not issue any
fraction of a share of Common Stock upon any conversion.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share.  The Company shall pay any and all transfer, stamp and similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.  

(i)

"Conversion Amount" means the portion of the Principal to be converted with
respect to which this determination is being made.

(ii)

"Conversion Price" means, as of any Conversion Date (as defined below) or other
date of determination, $0.18, subject to adjustment as provided herein.





9













--------------------------------------------------------------------------------

(b)

Mechanics of Conversion.

(i)

Optional Conversion.  To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 4(b)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction).  On or before
the third Business Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock pursuant to the Securities Purchase
Agreement and provided that the Transfer Agent is participating in the
Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder's or its designee's balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if legends are required to
be placed on certificates of Common Stock pursuant to the Securities Purchase
Agreement or if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled which certificates shall not bear any restrictive
legends unless required pursuant to Section 2(g) of the Securities Purchase
Agreement.  Upon any conversion, if this Debenture is physically surrendered to
the Company and, if the outstanding Principal of this Debenture is greater than
the Principal portion of the Conversion Amount being converted, the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Debenture and at its own expense, issue and deliver to the
holder a new Debenture representing the outstanding Principal not converted.
 The Person or Persons entitled to receive the shares of Common Stock issuable
upon a conversion of this Debenture shall be treated for all purposes as the
record holder or holders of such shares of Common Stock upon the transmission of
a Conversion Notice.  In the event of a partial conversion of this Debenture
pursuant hereto, the principal amount converted shall be deducted from the
Installment Amounts relating to the Installment Dates next occurring on or after
the Conversion Date.





10













--------------------------------------------------------------------------------

(ii)

Company's Failure to Timely Convert.  If, within three (3) Business Days after
the Company's receipt of the facsimile copy of a Conversion Notice, the Company
shall fail to issue and deliver a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder's conversion of any Conversion
Amount (a "Conversion Failure"), and if on or after such Business Day (or, if
such Business Day is not a Trading Day, on the next Trading Day) the Holder
purchases (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a "Buy-In"),
then the Company shall, within three (3) Business Days after the Holder's
request and in the Holder's discretion, either (i) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions and other out of pocket expenses, if any) for the shares of Common
Stock so purchased (the "Buy-In Price"), at which point the Company's obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock times (B) the Closing Bid Price on the
Conversion Date.

(iii)

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Debenture in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Debenture to the
Company unless (A) the full Conversion Amount represented by this Debenture is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Debenture upon physical surrender of this Debenture.  The
Holder and the Company shall maintain records showing the Principal and Interest
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Debenture upon conversion.  Notwithstanding the
forgoing, this Debenture shall be physically surrendered upon any assignment by
the Holder for reissuance of a new Debenture for the unconverted balance to the
assignee.  

(c)

Limitations on Conversions.





11













--------------------------------------------------------------------------------

(i)

Beneficial Ownership.  The Company shall not effect any conversions of this
Debenture and the Holder shall not have the right to convert any portion of this
Debenture or receive shares of Common Stock as payment of interest hereunder to
the extent that, after giving effect to such conversion or receipt of such
interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of interest.  Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 4.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Debenture is convertible shall be the responsibility
and obligation of the Holder.  If the Holder has delivered a Conversion Notice
for a principal amount of this Debenture that, without regard to any other
shares that the Holder or its affiliates may beneficially own, would result in
the issuance in excess of the permitted amount hereunder, the Company shall
notify the Holder of this fact and shall honor the conversion for the maximum
principal amount permitted to be converted on such Conversion Date in accordance
with Section 4(a) and, any principal amount tendered for conversion in excess of
the permitted amount hereunder shall remain outstanding under this Debenture.
The provisions of this Section may be waived by a Holder (but only as to itself
and not to any other Holder) upon not less than 65 days prior notice to the
Company. Other Holders shall be unaffected by any such waiver.

(d)

Other Provisions.

(i)

The Company shall at all times reserve and keep available out of its authorized
Common Stock the full number of shares of Common Stock issuable upon conversion
of all outstanding amounts under this Debenture; and within three (3) Business
Days following the receipt by the Company of a Holder's notice that such minimum
number of Underlying Shares is not so reserved, the Company shall promptly
reserve a sufficient number of shares of Common Stock to comply with such
requirement.

(ii)

All calculations under this Section 4 shall be rounded to the nearest $0.0001 or
whole share.





12













--------------------------------------------------------------------------------

(iii)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of this Debenture and payment of interest on this
Debenture, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in this Debenture or in the Transaction Documents) be issuable (taking
into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Registration Statement has been
declared effective under the Securities Act, registered for public sale in
accordance with such Registration Statement.

(iv)

Nothing herein shall limit a Holder's right to pursue actual damages or declare
an Event of Default pursuant to Section 2 herein for the Company 's failure to
deliver certificates representing shares of Common Stock upon conversion within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief, in each case without
the need to post a bond or provide other security. The exercise of any such
rights shall not prohibit the Holder from seeking to enforce damages pursuant to
any other Section hereof or under applicable law.

(5)

Adjustments to Conversion Price

(a)

Adjustment of Conversion Price upon Issuance of Common Stock.  If the Company,
at any time while this Debenture is outstanding, issues or sells, or in
accordance with this Section 5(a) is deemed to have issued or sold, any shares
of Common Stock, excluding shares of Common Stock deemed to have been issued or
sold by the Company in connection with any Excluded Securities, for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale (such
price the "Applicable Price") (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price.  For purposes of
determining the adjusted Conversion Price under this Section 5(a), the following
shall be applicable:





13













--------------------------------------------------------------------------------

(i)

Issuance of Options.  Other than with respect to the issuance of Excluded
Securities, if the Company in any manner grants or sells any Options and the
lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of such Option is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For purposes of this
Section, the "lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option"
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

(ii)

Issuance of Convertible Securities.  Other than with respect to the issuance of
Excluded Securities, if the Company in any manner issues or sells any
Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon such conversion or exchange or exercise thereof is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the issuance or sale of such Convertible Securities for such price per share.
 For the purposes of this Section, the "lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise"
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section, no further adjustment of the Conversion Price shall be made by reason
of such issue or sale.





14













--------------------------------------------------------------------------------

(iii)

Change in Option Price or Rate of Conversion.  Other than with respect to
Excluded Securities, if the purchase price provided for in any Options, the
additional consideration, if any, payable upon the issue, conversion, exchange
or exercise of any Convertible Securities, or the rate at which any Convertible
Securities are convertible into or exchangeable or exercisable for Common Stock
changes at any time, the Conversion Price in effect at the time of such change
shall be adjusted to the Conversion Price which would have been in effect at
such time had such Options or Convertible Securities provided for such changed
purchase price, additional consideration or changed conversion rate, as the case
may be, at the time initially granted, issued or sold.  For purposes of this
Section, if the terms of any Option or Convertible Security that was outstanding
as of the Issuance Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.

(iv)

Calculation of Consideration Received.  Other than with respect to the issuance
of Excluded Securities, in case any Option is issued in connection with the
issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for the difference of (x) the aggregate fair market value of such Options and
other securities issued or sold in such integrated transaction, less (y) the
fair market value of the securities other than such Option, issued or sold in
such transaction and the other securities issued or sold in such integrated
transaction will be deemed to have been issued or sold for the balance of the
consideration received by the Company.  If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount raised by the Company.  Other than with respect to the issuance of
Excluded Securities, if any Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Bid Price of such securities on the date of receipt.  If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holder.  If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder.  The
determination of such appraiser shall be deemed binding upon all parties absent
manifest error and the fees and expenses of such appraiser shall be borne by the
Company.





15













--------------------------------------------------------------------------------

(v)

Record Date.  If the Company takes a record of the holders of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date will be deemed to be the date of the issue or sale of the
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

(b)

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
 If the Company, at any time while this Debenture is outstanding, shall (a) pay
a stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (b) subdivide outstanding shares of Common Stock into a
larger number of shares, (c) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (d) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

(c)

Purchase Rights.  If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(d)

Other Events.  If any event occurs of the type contemplated by the provisions of
this Section 4 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Debenture; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 5.





16













--------------------------------------------------------------------------------

(e)

Other Corporate Events.  In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a "Corporate Event"), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate.  Provision made pursuant to
the preceding sentence shall be in a form and substance reasonably satisfactory
to the Required Holders.  The provisions of this Section shall apply similarly
and equally to successive Corporate Events and shall be applied without regard
to any limitations on the conversion or redemption of this Debenture.

(f)

Whenever the Conversion Price is adjusted pursuant to Section 5 hereof, the
Company shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.





17













--------------------------------------------------------------------------------

(g)

In case of any (1) merger or consolidation of the Company or any subsidiary of
the Company with or into another Person, or (2) sale by the Company or any
subsidiary of the Company of more than one-half of the assets of the Company in
one or a series of related transactions, a Holder shall have the right to (A)
exercise any rights under Section 2(b), (B) convert the aggregate amount of this
Debenture then outstanding into the shares of stock and other securities, cash
and property receivable upon or deemed to be held by holders of Common Stock
following such merger, consolidation or sale, and such Holder shall be entitled
upon such event or series of related events to receive such amount of
securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.

(6)

REISSUANCE OF THIS DEBENTURE.

(a)

Transfer.  If this Debenture is to be transferred, the Holder shall surrender
this Debenture to the Company, whereupon the Company will, subject to the
satisfaction of the transfer provisions of the Securities Purchase Agreement,
forthwith issue and deliver upon the order of the Holder a new Debenture (in
accordance with Section 5(d)), registered in the name of the registered
transferee or assignee, representing the outstanding Principal being transferred
by the Holder and, if less then the entire outstanding Principal is being
transferred, a new Debenture (in accordance with Section 5(d)) to the Holder
representing the outstanding Principal not being transferred.  The Holder and
any assignee, by acceptance of this Debenture, acknowledge and agree that, by
reason of the provisions of Section 4(b)(iii) following conversion or redemption
of any portion of this Debenture, the outstanding Principal represented by this
Debenture may be less than the Principal stated on the face of this Debenture.





18













--------------------------------------------------------------------------------

(b)

Lost, Stolen or Mutilated Debenture.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Debenture, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 5(d)) representing the outstanding Principal.

(c)

Debenture Exchangeable for Different Denominations.  This Debenture is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Debenture or Debentures (in accordance with Section 5(d))
representing in the aggregate the outstanding Principal of this Debenture, and
each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

(d)

Issuance of New Debentures.  Whenever the Company is required to issue a new
Debenture pursuant to the terms of this Debenture, such new Debenture (i) shall
be of like tenor with this Debenture, (ii) shall represent, as indicated on the
face of such new Debenture, the Principal remaining outstanding (or in the case
of a new Debenture being issued pursuant to Section 5(a) or Section 5(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Debentures issued in connection with such issuance,
does not exceed the Principal remaining outstanding under this Debenture
immediately prior to such issuance of new Debentures), (iii) shall have an
issuance date, as indicated on the face of such new Debenture, which is the same
as the Issuance Date of this Debenture, (iv) shall have the same rights and
conditions as this Debenture, and (v) shall represent accrued and unpaid
Interest from the Issuance Date.

(7)

NOTICES.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms hereof must be in writing and will be deemed to have
been delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Trading Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:




If to the Company, to:

Pacific Gold Corporation

 

157 Adelaide Street West, Suite 600

 

Toronto, Ontario, Canada M5H 4E7

 

Attention:

 

Telephone: (416) 214-1483

 

Facsimile:








19













--------------------------------------------------------------------------------




  

With a copy to:

Graubard Miller

 

The Chrysler Building

 

405 Lexington Avenue, 19th Floor

 

New York, New York 10174-1901

 

Attention:  Andrew D. Hudders, Esq.

 

Telephone:  (212) 818-8800

 

Facsimile:  (212) 818-8881




If to the Holder:

Cornell Capital Partners, LP

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ  07303

 

Attention:

Mark Angelo

 

Telephone:

(201) 985-8300

  

With a copy to:

Troy Rillo, Esq.

 

101 Hudson Street – Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

  




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

(8)

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligations of the Company, which are absolute and unconditional,
to pay the principal of, interest and other charges (if any) on, this Debenture
at the time, place, and rate, and in the coin or currency, herein prescribed.
 This Debenture is a direct obligation of the Company. As long as this Debenture
is outstanding, the Company shall not and shall cause their subsidiaries not to,
without the consent of the Holder, (i) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (ii) repay, repurchase or offer to repay, repurchase or otherwise
acquire shares of its Common Stock or other equity securities other than as to
the Underlying Shares to the extent permitted or required under the Transaction
Documents; or (iii) enter into any agreement with respect to any of the
foregoing.





20













--------------------------------------------------------------------------------

(9)

This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

(10)

No indebtedness of the Company is senior to this Debenture in right of payment,
whether with respect to interest, damages or upon liquidation or dissolution or
otherwise.  Without the Holder’s consent, the Company will not and will not
permit any of their subsidiaries to, directly or indirectly, enter into, create,
incur, assume or suffer to exist any indebtedness of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits there from that is senior in any
respect to the obligations of the Company under this Debenture.

(11)

This Debenture shall be governed by and construed in accordance with the laws of
the State of New Jersey, without giving effect to conflicts of laws thereof.
 Each of the parties consents to the jurisdiction of the Superior Courts of the
State of New Jersey sitting in Hudson County, New Jersey and the U.S. District
Court for the District of New Jersey sitting in Newark, New Jersey in connection
with any dispute arising under this Debenture and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens to the bringing of any such proceeding in such jurisdictions.

(12)

If the Company fails to strictly comply with the terms of this Debenture, then
the Company shall reimburse the Holder promptly for all fees, costs and
expenses, including, without limitation, attorneys’ fees and expenses incurred
by the Holder in any action in connection with this Debenture, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to the Holder’s
rights, remedies and obligations, (ii) collecting any sums which become due to
the Holder, (iii) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal; or (iv) the protection, preservation or enforcement of
any rights or remedies of the Holder.

(13)

Any waiver by the Holder of a breach of any provision of this Debenture shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture. The failure
of the Holder to insist upon strict adherence to any term of this Debenture on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Debenture. Any waiver must be in writing.





21













--------------------------------------------------------------------------------

(14)

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

(15)

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

(16)

THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

(17)

CERTAIN DEFINITIONS  

For purposes of this Debenture, the following terms shall have the following
meanings:

(a)

“Approved Stock Plan” means a stock option plan or other equity incentive plan
that has been approved by the Board of Directors of the Company, pursuant to
which the Company’s securities may be issued only to any employee, officer,
director or consultant for services provided to the Company.

(b)

"Bloomberg" means Bloomberg Financial Markets.

(c)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.





22













--------------------------------------------------------------------------------

(d)

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Company (except that the acquisition of voting securities by
the Holder or any other current holder of convertible securities of the Company
shall not constitute a Change of Control Transaction for purposes hereof), (b) a
replacement at one time or over time of more than one-half of the members of the
board of directors of the Company which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (c)
the merger, consolidation or sale of fifty percent (50%) or more of the assets
of the Company or any subsidiary of the Company in one or a series of related
transactions with or into another entity, or (d) the execution by the Company of
an agreement to which the Company is a party or by which it is bound, providing
for any of the events set forth above in (a), (b) or (c).

(e)

“Closing Bid Price” means the price per share in the last reported trade of the
Common Stock on a Primary Market or on the exchange  which the Common Stock is
then listed as quoted by Bloomberg.

(f)

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(g)

“Commission” means the Securities and Exchange Commission.

(h)

“Common Stock” means the common stock, par value $.001, of the Company and stock
of any other class into which such shares may hereafter be changed or
reclassified.

(i)

"Company Conversion Price" means, the lower of (i) the applicable Conversion
Price and (ii) that price which shall be computed as eighty percent (80%) of the
average of the two lowest Volume Weighted Average Prices of the Common Stock
during the ten (10) consecutive Trading Days immediately preceding the
applicable Installment Date.  All such determinations to be appropriately
adjusted for any stock split, stock dividend, stock combination or other similar
transaction.





23













--------------------------------------------------------------------------------

(j)

"Equity Conditions" means that each of the following conditions is satisfied:
 (i) on each day during the period beginning two (2) weeks prior to the
applicable date of determination and ending on and including the applicable date
of determination (the "Equity Conditions Measuring Period"), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all applicable shares of Common
Stock to be issued in connection with the event requiring determination or (y)
all applicable shares of Common Stock to be issued in connection with the event
requiring determination shall be eligible for sale without restriction and
without the need for registration under any applicable federal or state
securities laws; (ii) on each day during the Equity Conditions Measuring Period,
the Common Stock is designated for quotation on the Primary Market and shall not
have been suspended from trading on such exchange or market nor shall delisting
or suspension by such exchange or market been threatened or pending either (A)
in writing by such exchange or market or (B) by falling below the then effective
minimum listing maintenance requirements of such exchange or market; (iii)
during the Equity Conditions Measuring Period, the Company shall have delivered
Conversion Shares upon conversion of the Debentures to the Holder on a timely
basis as set forth in Section 4(b)(ii) hereof; (iv) any applicable shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 4(c) hereof and the rules or
regulations of the Primary Market; (v) during the Equity Conditions Measuring
Period, there shall not have occurred either (A) an Event of Default or (B) an
event that with the passage of time or giving of notice would constitute an
Event of Default; and (vii) the Company shall have no knowledge of any fact that
would cause (x) the Registration Statements required pursuant to the
Registration Rights Agreement not to be effective and available for the resale
of all applicable shares of Common Stock to be issued in connection with the
event requiring determination or (y) any applicable shares of Common Stock to be
issued in connection with the event requiring determination not to be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws.

(k)

"Equity Conditions Failure" means that on any applicable date the Equity
Conditions have not been satisfied (or waived in writing by the Holder).

(l)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.





24













--------------------------------------------------------------------------------

(m)

“Excluded Securities” means, (a) shares issued or deemed to have been issued by
the Company pursuant to an Approved Stock Plan (b) shares of Common Stock issued
or deemed to be issued by the Company upon the conversion, exchange or exercise
of any right, option, obligation or security outstanding on the date prior to
date of the Securities Purchase Agreement, provided that the terms of such
right, option, obligation or security are not amended or otherwise modified on
or after the date of the Securities Purchase Agreement, and provided that the
conversion price, exchange price, exercise price or other purchase price is not
reduced, adjusted or otherwise modified and the number of shares of Common Stock
issued or issuable is not increased (whether by operation of, or in accordance
with, the relevant governing documents or otherwise) on or after the date of the
Securities Purchase Agreement, (c) shares issued in connection with any
acquisition by the Company, whether through an acquisition of stock or a merger
of any business, assets or technologies, leasing arrangement or any other
transaction the primary purpose of which is not to raise equity capital, (d) the
shares of Common Stock issued or deemed to be issued by the Company upon
conversion of this Debenture and the Other Debentures and exercise of the
Warrants, (e) debentures and warrants originally issued by the Company to
Palisades Master Fund and Crescent International, Ltd., and (f) securities
issued pursuant to Purchase Rights.

(n)

"Holder Pro Rata Amount" means a fraction (i) the numerator of which is the
Original Principal Amount of this Debenture on the Issuance Date and (ii) the
denominator of which is the aggregate Purchase Price (as defined in the
Securities Purchase Agreement).

(o)

"Installment Amount" means with respect to any Installment Date, the lesser of
(A) the product of (i) $222,000, multiplied by (ii) Holder Pro Rata Amount and
(B) the Principal amount under this Debenture as of such Installment Date, as
any such Installment Amount may be reduced pursuant to the terms of this
Debenture, whether upon conversion, redemption or otherwise, together with, in
each case the sum of any accrued and unpaid Interest with respect to such
Principal amount.  The Principal amount of the Installment Amount due on any
Installment Date shall be reduced by the Principal amount of any conversions
made by the Holder of this Debenture during thirty days immediately preceding
such Installment Date.  In the event the Holder shall sell or otherwise transfer
any portion of this Debenture, the transferee shall be allocated a pro rata
portion of the each unpaid Installment Amount hereunder.

(p)

"Installment Date" means July 1, 2007, and the first Business Day of each
successive calendar month thereafter.     

(q)

"Installment Volume Limitation" means 15% of the aggregate dollar trading volume
(as reported on Bloomberg) of the Common Stock on the Primary Market over the
forty (40) consecutive Trading Day period ending on the Trading Day immediately
preceding the applicable Installment Notice Date.

(r)

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.





25













--------------------------------------------------------------------------------

(s)

“Original Issue Date” means the date of the first issuance of this Debenture
regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.

(t)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

(u)

 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(v)

“Securities Purchase Agreement” means the Securities Purchase Agreement dated
February ___, 2007 by and among the Company and the Buyers listed on Schedule I
attached thereto.  

(w)

“Trading Day” means a day on which the shares of Common Stock are quoted on the
OTCBB or quoted or traded on such Primary Market on which the shares of Common
Stock are then quoted or listed; provided, that in the event that the shares of
Common Stock are not listed or quoted, then Trading Day shall mean a Business
Day.

(x)

“Transaction Documents” means the Securities Purchase Agreement or any other
agreement delivered in connection with the Securities Purchase Agreement,
including, without limitation, the Security Documents, the Irrevocable Transfer
Agent Instructions, and the Registration Rights Agreement.

(y)

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture or as payment of interest in accordance with the terms hereof.

(z)

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering among other things the
resale of the Underlying Shares and naming the Holder as a “selling stockholder”
thereunder.

(aa)

"Volume Weighted Average Price" means, for any security as of any date, (i) the
daily dollar volume-weighted average price for such security on the Primary
Market as reported by Bloomberg through its "Historical Prices – Px Table with
Average Daily Volume" functions, or, (ii) if no dollar volume-weighted average
price is reported for such security by Bloomberg, the average of the highest
closing bid price and the lowest closing ask price of any of the market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC.

(bb)

"Warrants" has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

[Signature Page Follows]








26













--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.




 

COMPANY:

 

PACIFIC GOLD CORPORATION

    

By:__________________________________

 

Name:

 

Title:

  























--------------------------------------------------------------------------------










EXHIBIT I
CONVERSION NOTICE

(To be executed by the Holder in order to Convert the Debenture)




TO:




The undersigned hereby irrevocably elects to convert $__________________________
of the principal amount of Debenture No.PCFG-1-1 into Shares of Common Stock of
PACIFIC GOLD CORPORATION, according to the conditions stated therein, as of the
Conversion Date written below.

Conversion Date:

____________________________________________________

Conversion Amount to be converted:

$___________________________________________________

Conversion Price:

$___________________________________________________

Number of shares of Common Stock to be issued:

____________________________________________________

Amount of Debenture Unconverted:

$

     

Please issue the shares of Common Stock in the following name and to the
following address:

Issue to:
















  

Authorized Signature:

____________________________________________________

Name:

____________________________________________________

Title:

____________________________________________________

Broker DTC Participant Code:




Account Number:






















